SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 6, 2011 PACIFIC ETHANOL, INC. (Exact name of registrant as specified in its charter) Delaware 000-21467 41-2170618 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 Capitol Mall, Suite 2060, Sacramento, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (916) 403-2123 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 6, 2011, Pacific Ethanol, Inc. (the “Company”) filed with the Secretary of State of the State of Delaware a Certificate of Amendment, in the form of Exhibit 3.1 attached hereto (the “Certificate of Amendment”), amending Article IV of its Certificate of Incorporation to effect a one-for-seven reverse split of its common stock.The Certificate of Amendment will become effective at 12:01 a.m. Eastern Time on June 8, 2011. Item 8.01 Other Events. On June 7, 2010, the Company issued a press release announcing a one-for-seven reverse split of its common stock to be effected pursuant to the Certificate of Amendment.A copy of the press release is furnished (not filed) herewith as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Certificate of Amendment to the Certificate of Incorporation of Pacific Ethanol, Inc. Press Release dated June 7, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 7, 2011 PACIFIC ETHANOL, INC. By: /S/CHRISTOPHER W. WRIGHT Christopher W. Wright Vice President, General Counsel & Secretary EXHIBITS FILED WITH THIS REPORT Number Description Certificate of Amendment to the Certificate of Incorporation of Pacific Ethanol, Inc. Press Release dated June 7, 2011
